Rao, Judge:
Tlie appeal for reappraisement listed above has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
1. That the above entitled appeal for reappraisement is limited to the merchandise appraised in unit values expressed in Belgian francs less 20%, plus export packing.
2. That the said merchandise consists of enamelware exported from Belgium and entered or withdrawn from Customs warehouse for consumption after the effective date of the Customs Simplification Act of 1956, but that said merchandise is on the final list published in T.D. 54521.
S. That 'at the time of exportation of the said merchandise to the United States, the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of Belgium in the usual wholesale quantities and in the ordinary course of trade, for consumption in Belgium were the appraised unit values, plus 10% sales tax, less 40% discount, plus packing as invoiced.
4. That at the time of exportation of the said merchandise to the United States, there did not exist a higher export value as defined in See 402a (d) of the Tariff Act as amended for such or similar merchandise.
5. That the said appeal for reappraisement is submitted on this stipulation.
Upon tlie agreed facts, I find foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by this appeal for reappraisement, identified by unit values expressed in Belgian francs, less 20 percent, plus export packing, and that such values were the appraised unit values, plus 10 percent sales tax, less 40 percent discount, plus packing, as invoiced.
Judgment will be entered accordingly.